Motion for stay pending appeal granted upon condition that appellant perfect his appeal, place the case on the calendar of the first motion day of the May term and be ready for argument when reached. The court thinks that the issue should be tried at the Trial Term appointed for Orange county in May, 1915; that stipulation to that effect be made between the parties, and that the order should so provide. Present — *931Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ. Order to be settled before Mr. Justice Stapleton.